 In the Matter of INTERNATIONAL PAPER COMPANY, EMPLOYERandINTERNATIONAL BROTHERHOOD OF PULP, SULPHITE AND PAPER MILLWORKERS, AFL, PETITIONERCase No. 21-RC-891.-Decided January 12,1950DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before Eugene M.Purver, hearing officer.The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed?Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated it powers in connection withthis case to a three-member panel [Chairman Herzog and MembersReynolds and Murdock] .2Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organizations involved claim to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The appropriate unit :The Petitioner seeks a single over-all unit of employees at the Em-ployer'sVernon, California, plant.Both the Employer and theIntervenor contend that the unit sought is inappropriate because ofthe interrelationship between the Vernon plant and Owens-IllinoisGlass Company,3 and because of the history of collective bargainingon a dual-employer basis.1Glass Bottle Blowers Association of the United States, Local No. 146, AFL,was permittedto intervene upon the basis of contractual interest.2The Petitioner's requests for oral argument and for permission to file a reply brief arehereby denied.8Herein called the "Owens Company."88 NLRB No. 21.71 72DECISIONSOF NATIONALLABOR RELATIONS BOARDThe Employer, a New York corporation with its principal office inNew York City, is engaged in the production of corrugated shippingboxes.It purchased its Vernon plant on December 1, 1947., from theOwens Company, which manufactures glass bottles.The Vernonplant, which formerly constituted the corrugated department of theOwens Company, consists of two buildings, located upon the site of theOwens Company facility.The Employer is committed to supply theOwens Company with shipping boxes, but sells the greater portion ofits production to other customers.4Although there are certain fac-tors showing a degree of integration between the Vernon plant and theOwens Company,-' the Vernon plant is -a separate corporate entity,over which the Employer has exclusive management and control.TheEmployer hires, supervises, and pays all the employees of the Vernonplant.There is no interchange of employees between such plant andthe Owens Company. The job classifications and wage scales at theVernon plant are different from those of the Owens Company.Also,seniority, group insurance, and pension plans of the two companiesare separate and distinct.The Vernon plant is solely responsible forthe determination of its own labor relations policies .sIrrespective of the question of functional integration, the Employerand the Intervenor contend that the continuous contractual relation-ship, existing since 1936 and covering in one unit the employees soughtherein together with the employees of the Owens Company, shouldnot be disturbed.They make the further contention that the issuesinvolved herein areres judicata.During the time that the Vernon plant was a part of the OwensCompany, its employees were covered in bargaining agreements exe-cuted by that Company.When the. Employer purchased the plantin 1947, it assumed for such employees the then existing contract be-tween the Owens Company and the Intervenor, which contract ex-'During the past year, one-third of the Employer's production was sold to the OwensCompany, and two-thirds to other customers.EThe Owens Company occupies four office spaces in one of the Vernon plant buildings.Officials of the Vernon plant and of the Owens Company meet together each week, pursuantto the Employer's commitment to furnish the Owens Company with shipping boxes.Anemployee of the Owens Company interviews prospective employees for both that Companyand the Vernon plant, but such employee has no authority to hire for the Employer.TheOwens Company supplies the Vernon plant with gas and electricity, for which the OwensCompany is reimbursed.Watchmen service for both companies is performed by an em-ployee of the Owens Company, for which service the Owens Company is reimbursed.Acommon cafeteria is utilized by the employees of both companies, the cost being sharedupon a prorata basis.The club room at the Owens Company is available to the employeesof the Vernon plant. In the past, employees of both companies have attended social partiestogether.6Although the superintendent of the Vernon plant testified as to having discussed withthe Owens Company, on two occasions, matters concerning a holiday period and vacationpay for Vernon plant employees, the resident manager of the Vernon plant stated thathealone,inconsultation with the Employer's New York office, is responsible for the deter-mination of labor relations policies at the Vernon plant. INTERNATIONALPAPER COMPANY73pired on September 30, 1949.7On June 18, 1948, the Petitioner fileda prior representation petition," claiming the employees it now seeks.The parties therein were the same as the present ones.The Inter-venor moved for dismissal of that petition upon the ground of con-tract bar, which motion was granted.As such petition was dismissedfor reasons not here involved, the contention that our previous decisionis dispositive of the issues presented herein is without merit .9With regard to the question of functional integration, the Em-ployer and the Intervenor rely upon theClarksburg Paper Companycases.1°While theClarksburgcases are similar in some respects to thepresent one, they are distinguishable, in that in those cases there wasevidence of more highly integrated operations and unified control oflabor policies.However, in the present instance, in view of the bar-gaining history since the Employer purchased the Vernon plant andof the Employer's express desire to continue to bargain on a dual-employer basis, we are of the opinion that either a single-employer ora dual-employer unit may be appropriate.Accordingly, we shallmake no unit determination at this time, but shall be governed in partby the wishes of the employees themselves.We hereby direct an election among all manufacturing, maintenance,and shipping employees at the Employer's Vernon, California, plant,excluding office and clerical employees, guards, professional employees,and supervisors as defined in the Act. If a majority of the employeesvoting cast their ballots for the Petitioner, they will be taken to haveindicated their desire to constitute a separate unit.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for the pur-poses of collective bargaining with the Employer, an election by.secretballot shall be conducted as early as possible, but not later than 60 daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Region in which this case was heard,and subject to Sections 203.61 and 203.62 of National Labor RelationsBoard Rules and Regulations, among the employees in the unit foundappropriate in paragraph numbered 4, above, who were employedduring the payroll period immediately preceding the date of thisDirection of Election, including employees who did not work duringsaid payroll period because they were ill or on vacation or tem-porarily laid of£, but excluding those employees who have since quitIThe parties agree that no question of contract bar is involved herein.8International Paper Company,80 NLRB 751.9In our previous decision,we expressly found it unnecessary to pass upon the appropri-ateness of the unit sought.=8 64 NLRB 1319; 80 NLRB 197. 74DECISIONS OF NATIONAL LABOR RELATIONS BOARDor been discharged for cause and have not been rehired or reinstatedprior to the date of the election, and also excluding employees onstrike who are not entitled to reinstatement, to determine whetherthey desire to be represented, for purposes of collective bargaining,by International Brotherhood of Pulp, Sulphite and Paper Millworkers, AFL, or by Glass Bottle Blowers Association of the UnitedStates and Canada, Local No. 146, AFL, or by neither.CHAIRMANHERZOG,dissenting:I regret that I cannot agree with my colleagues that a two-employerunitmay be appropriate.The companies are entirely separate, thereis no commonadministration of labor policy, the products are differ-ent, and the skills of the employees disclose no similarity.Whateverearliertwo-plant bargaining history there may have been when theOwens Company owned both, loses significance, I believe, because ofthe 1947 sale of the Vernon plant to the present wholly new Employer.I do not regard the mere assumption of the Owens contract by thepurchaser for the remainder of its term as valid "bargaining history"on which a unit determination should be based. I would find appro-priate the single-company unit sought by the Petitioner.